Name: Council Regulation (EEC) No 1560/93 of 14 June 1993 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector
 Type: Regulation
 Subject Matter: EU finance;  agricultural structures and production;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31993R1560Council Regulation (EEC) No 1560/93 of 14 June 1993 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sector Official Journal L 154 , 25/06/1993 P. 0030 - 0032 Finnish special edition: Chapter 3 Volume 50 P. 0081 Swedish special edition: Chapter 3 Volume 50 P. 0081 COUNCIL REGULATION (EEC) No 1560/93 of 14 June 1993 amending Regulation (EEC) No 3950/92 establishing an additional levy in the milk and milk products sectorTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 3 (4) thereof, Whereas Regulation (EEC) No 3950/92 (4) provides for the continuation of the additional levy scheme and lays down the basic rules for the extended scheme; whereas Regulation (EEC) No 748/93 set the guaranteed total quantities of each Member State, both for deliveries and for direct sales, subject to adjustment when all the problems linked to the setting of prices for the 1993/94 marketing year were to be reconsidered; whereas the object of this Regulation is to make the said adjustment; Whereas the temporary suspension of a part of the reference quantities as from the fourth period of twelve months, under Regulation (EEC) No 775/87 (5), was dictated by the market situation; whereas a downward sliding indemnity was granted to producers for five years for the quantities thus suspended; whereas Regulation (EEC) No 816/92 (6), which extended the additional levy scheme established by Article 5c of Regulation (EEC) No 804/68, pending a decision in the context of the reform of the common agricultural policy, did not adopt, in the guaranteed total quantities for the ninth period, the quantities previously suspended on account of the continuing surplus situation which called for the 4,5 % suspension of the deliveries reference quantities to be consolidated into a definitive reduction of the guaranteed total quantities; whereas, in the Regulations finally adopted in the milk and milk products sector to implement the reform of the common agricultural policy, in particular Regulations (EEC) No 2071/92 (7) and (EEC) No 2074/92 (8), the quantities concerned have no longer been retained; Whereas, in the context of the reform of the common agricultural policy, the Council decided upon the principle of extending the additional levy and re-examining the guaranteed total quantities in the light of the general market situation and particular situations existing in certain Member States; Whereas an analysis of the market made by the Commission reveals a situation which is far more worrying with regard to milk fats than with regard to milk proteins; whereas the Council has therefore decided to try to remedy immediately the market imbalance in milk fats and to apply as from 1 July 1993 a reduction of 3 % to the butter intervention price amending in consequence Regulation (EEC) No 2072/92 (9); Whereas examination of the respective situations of each Member State to determine the implementation of the additional levy scheme has brought to light certain problems with different origins which should be taken into consideration by differentiating between the increases of the guaranteed total quantities; whereas the flat-rate increase is granted for Belgium, Denmark, Germany, France, Ireland, Luxembourg, the Netherlands, the United Kingdom and Portugal in order to allow them to respect certain priorities in the allocation to producers; whereas the increase in the quantities for Spain, Greece and Italy has already been granted for the period 1993/94; whereas, before the beginning of the 1994/95 period; there will be a new review to see if the conditions to which the definitive increase of the guaranteed total quantity of these three Member States is subject are actually fulfilled; Whereas, when the aforementioned examination was conducted, it appeared appropriate to amend the allocation of the quantities for the new German Laender and for Portugal between direct sales and deliveries in favour of the latter; Whereas Article 8 of Regulation (EEC) No 3950/92 provides for the possibility of implementing different measures for the restructuring of milk production; whereas these measures include programmes for the total or partial abandonment of milk production; whereas the present situation requires, in several respects, that the national reserve be replenished; whereas it is therefore appropriate to support the effort to be made by each Member State by making a Community contribution, limited nevertheless to an overall figure of ECU 40 million; whereas the Commission should be empowered to make clear the conditions to which use of the Community contribution thus granted should be made subject; Whereas it is appropriate, for reasons of control, to make it clear that 'holding', within the meaning of this Regulation, means a holding in terms of a Member State, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3950/92 is hereby amended as follows: 1. Article 3 shall be replaced by the following: 'Article 3 1. The sum of the individual reference quantities of the same type may not exceed the corresponding total quantities for each Member State. 2. The following total quantities shall be fixed without prejudice to possible review in the light of the general market situation and particular conditions existing in certain Member States: (tonnes) Member State Deliveries Direct Sales Belgium 2 937 238 373 193 Denmark 4 454 397 951 Germany (10) 27 764 778 100 038 Greece 625 985 4 528 Spain 5 200 000 366 950 France 23 502 974 732 824 Ireland 5 230 554 15 210 Italy 9 212 190 717 870 Luxembourg 268 098 951 Netherlands 10 972 104 102 588 Portugal 1 804 881 67 580 United Kingdom 14 197 179 392 868 (1) Of which 6 244 566 tonnes covers deliveries to purchasers established in the territory of the new Laender and 8 801 tonnes covers direct sales in the new Laender. The increase of the total quantities for Belgium, Denmark, Germany, France, Ireland, Luxembourg, the Netherlands and the United Kingdom shall be granted in order to permit the allocation of additional reference quantities to: - producers who, by virtue of the second indent of Article 3a (1) of Regulation (EEC) No 857/84 (*), had been excluded from allocation of a specific reference quantity, - producers situated in the mountain areas as defined in Article 3 (3) of Directive 75/268/ EEC (**) or to the producers referred to in Article 5 of this Regulation. The increase in the total quantity for Portugal shall be granted as a matter of priority to contribute towards satisfying the requests for additional reference quantities from producers whose production during the 1990 reference year was substantially affected by exceptional events which took place during the period 1988 to 1990 or to the producers referred to in Article 5. The increase in the total quantities for Greece, Spain and Italy shall be granted for the period 1993/94. The Commission will submit a report to the Council in March 1994 accompanied by proposals on whether the increased quotas should be continued in 1994/95 and subsequent years. 3. When the Council decides to adjust the abovementioned total quantities to the market situation, the adjustments shall be expressed as a percentage of the total quantities to be complied with for the preceding period. (*) OJ No L 90, 1. 4. 1984, p. 13. Regulation as repealed by Regulation (EEC) No 3950/92 (OJ No L 405, 31. 12. 1992, p. 1.). (**) OJ No L 128, 19. 5. 1975, p. 1. Directive as last amended by Regulation (EEC) No 2328/91 (OJ No L 218, 6. 8. 1991, p. 1.)'; 2. the first paragraph of Article 5 shall be replaced by the following: '1. Within the quantities referred to in Article 3, the Member State may replenish the national reserve following an across-the-board reduction in all the individual reference quantities in order to grant additional or specific quantities to producers determined in accordance with objective criteria agreed with the Commission, without prejudice to the provisions of the second and third subparagraphs of Article 3 (2).'; 3. at the end of Article 8, the following text shall be added: 'For the implementation, during the 1993/94 period in each Member State, of a programme for the restructuring of milk production, and, if necessary, to replenish the national reserve with a view to allocating the additional quantities referred to in the first indent of the second subparagraph of Article 3 (2), Community financing shall be granted, limited to the amounts in ecus indicated below; the method of applying such financing and in particular the maximum amount of the indemnity shall be adopted in accordance with the procedure referred to in Article 11: Belgium 1 106 613 Denmark 1 678 207 Germany 10 460 461 Greece 235 842 Spain 1 959 115 France 8 854 814 Ireland 1 970 627 Italy 3 470 719 Luxembourg 101 007 Netherlands 4 133 772 Portugal 679 994 United Kingdom 5 348 829 These amounts shall be converted into national currencies with the aid of the conversion rate applicable for the entry in the accounts of the expenditure of the general budget of the European Communities valid on 20 July 1993. The financing of payments made under this programme shall be deemed intervention within the meaning of Article 3 of Regulation (EEC) No 729/70 (*). The expenditure commitment must be made by virtue of the appropriations of the 1993 financial year, at the request of the Member States and by 30 September 1993 at the latest. The payments made by the disbursing agencies must be effected before 15 October 1994. (*) OJ No L 94, 28. 4. 1970, p. 13.'; 4. in Article 9 (c) and (d) 'within the geographical territory of the Community' shall be replaced by 'within the geographical territory of a Member State.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993. For the Council The President B. WESTH (1) OJ No C 112, 22. 4. 1993, p. 10.(2) OJ No C 150, 31. 5. 1993.(3) OJ No L 387, 31. 12. 1992, p. 1.(4) OJ No L 405, 31. 12. 1992, p. 1. Regulation as amended by Regulation (EEC) No 748/93 (OJ No L 77, 31. 3. 1993, p. 16).(5) OJ No L 78, 20. 3. 1987, p. 5. Regulation as last amended by Regulation (EEC) No 3643/90 (OJ No L 362, 27. 12. 1990, p. 9).(6) OJ No L 86, 1. 4. 1992, p. 83.(7) OJ No L 215, 30. 7. 1992, p. 64.(8) OJ No L 215, 30. 7. 1992, p. 69.(9) OJ No L 215, 30. 7. 1992, p. 65.